DETAILED ACTION
Status of the Claims
1.	This action is in reply to the application filed on January 6, 2021.
2.	Claim 1 is currently pending and has been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
4.	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 17/143,129 and US Patent 10,915,952  (formerly Application 14/975,413) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on January 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation – Broadest Reasonable Interpretation
6.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in 
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim recites "[a] method for manipulating trading tools, the method comprising:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for manipulating trading tools” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the following italicized limitations are expressing the intended result of a process step positively recited and are not given further weight:

As in Claim 1:
Entering, via a tool manipulation module, a trading tool manipulation mode for enabling assembly of trading tools in a workspace
Attaching, via the tool manipulation module, the first trading tool and the second trading tool to assemble a combined trading tool, wherein the combined trading tool enables interoperability between the first trading tool and the second trading tool, and wherein the first trading tool and the second trading tool are attached on opposite sides of the respective trading tools
Enabling, via the tool manipulation module, customization of the combined trading by enabling a user to rearrange predefined areas displayed within at least one of the first trading tool or the second trading tool, wherein the predefined areas are rearranged by adding, removing or rearranging buttons within the predefined areas that correspond to different functions of the at least one of the first trading tool or the second trading tool within which the predefined areas are displayed
Entering, via the tool manipulation module, an active trading tool mode for receiving market data at the combined trading tool
Entering, via a tool manipulation module, the trading tool manipulation for enabling disassembly of the combined trading tool in the workspace

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  while the claim recites in part “displaying, via the tool manipulation module, a first trading tool in the workspace upon receiving an indication of a first user selection of the first trading tool” there is not a step entering an indication of a first user selection. Similarly, there is no step of entering an indication of a second user selection before the second displaying step. 
Claim 1 is further rejected for omitting essential steps as the claim recites a combined trading tool, then enables customization of the combined trading tool (however the method does not actually disclose actual performance of customization) then stores the combined trading tool. It appears that the storing step refers to the customized combined trading tool, however the customization has not been affirmatively claimed.
As currently recited in Claim 1, it is unclear if “the combined trading tool” recited in the storing step refers to the initially combined trading tool or the customized combined trading tool.  Clarification and correction is necessary.
Claim 1 recites the method step of “enabling, via the tool manipulation module, customization of the combined trading tool by enabling a user to rearrange predefined areas displayed within at least one  of the first trading tool or the second trading tool, wherein the predefined areas are rearranged by adding, removing, or rearranging buttons within the predefined areas that correspond to different functions of the at least one of the first trading tool or the second trading tool within which the predefined areas are displayed”.  Here, enabling is not an active method step but rather a statement that the performance of the recited functionality will not be prevented. Examiner suggests that Applicant amend to recite active method steps. This is coupled with the recitation of “by enabling a user to rearrange…” followed by steps that may or may not actually be occurring as all that is occurring is that the user is able to rearrange predefined areas, not that the user is actually performing a method step of rearranging predefined areas.
Here, Applicant has used the term “tool manipulation module” in Claim 1.  As noted further in the 101 rejection, there is no clear recitation of hardware components in this independent claim.  As disclosed by Applicant in their specification, the tool manipulation module may be software and/or hardware. (See Applicant Specification paragraph 125) As Applicant has not specified the contours of the recitation herein, Examiner is, under a broadest reasonable interpretation, interpreting “tool manipulation module” as software or part of a computer program.  Software and computer programs are not physical “things” and are not acts being performed nor do they define a structural relationship.  Applicant is encouraged to specify the hardware that is performing the method disclosed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



8.            Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a method for manipulating trading tools comprising entering a trading tool manipulation mode for enabling assembly of trading tools in a workspace; displaying, a first trading tool in a workspace upon receiving an indication of a first user selection of the first trading tool; displaying, a second trading tool in the workspace upon receiving an indication of a second user selection of the second trading tool; attaching the first trading tool and the second trading tool to assemble a combined trading tool, wherein the combined trading tool enables interoperability between the first trading tool and the second trading tool, and wherein the first trading tool and the second trading tool are attached on opposite sides of the respective trading tools; enabling customization of the combined trading tool by enabling a user to rearrange predefined areas displayed within at least one of the first trading tool or the second trading tool, wherein the predefined areas are rearranged by adding, removing, or rearranging buttons within the predefined areas that correspond to different functions of the at least one of the first trading tool or the second trading tool within which the predefined areas are displayed; storing the combined trading tool for subsequent access by the user; entering an active trading tool mode for receiving market data at the combined trading tool; entering the trading tool manipulation mode for enabling disassembly of the combined trading tool in the workspace; and detaching the first trading tool from the second trading tool or the second trading tool from the first trading tool.
	The series of steps recited above describe fundamental economic principles or practices, commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No. The claimed invention discloses a method for manipulating trading tools via a series of steps.  Currently, the method recites no hardware (as further detailed below) however Examiner assumes that Applicant will rectify the claims to claim the method within statutory categories.
STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describes a fundamental economic principles or practices, commercial or legal interactions and/or managing personal behavior or relationships or interactions between people and thus grouped as certain methods of organizing human activity which is an abstract idea.
The claim recites a tool manipulation module which appears to be software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claim does not include additional elements that integrate the judicial exception into a practical application of the exception because the claim does not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Further, the method outlined in Claim 1 does not sufficiently tie the method steps to a particular machine within the body of the claim. As such, the recitations are further failing to integrate the judicial exception into a practical application on this basis. 
In particular, the claims only recite a tool manipulation module is recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, this additional element, when considered separately and as an ordered Step 2A – Prong 2: No, the additional claimed element is not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; storing and retrieving information in memory and electronically scanning or extracting data, all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic 
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“The embodiments described herein may be implemented by a computing device.  For example, the computing device may comprise a tool manipulation module that may be used to implement the embodiments described herein.  For example, the tool manipulation module may be a hardware or software module.  The tool manipulation module may be a software module that may be executed by a processor from memory at the computing device.”  (See Applicant Specification paragraph 17)

“Although this description discloses embodiments including, among other components, software executed on hardware, it should be noted that the embodiments are merely illustrative and should not be considered limiting.  For example, it is contemplated that any or all of these hardware and software components may be embodied exclusively in hardware, exclusively in software, exclusively in firmware, or in any combination of hardware, software and/or firmware.  Accordingly, certain embodiments may be implemented in other ways.”  (See Applicant Specification paragraph 18)

“FIG. 1 illustrates a block diagram representative of an example electronic trading system 100 in which certain embodiments may be employed.  The system 100 includes a trading device 110, a gateway 120, and an exchange 130.  The trading device 110 is in communication with the gateway 120.   The gateway 120 is in communication with the exchange 130.  As used herein, the phrase “in communication with” encompasses direct communication and/or indirect communication through one or more intermediary components.  The exemplary electronic trading system 100 depicted in FIG. 1 may be in communication with additional components, subsystems, and elements to provide additional functionality and capabilities without departing from the teaching and disclosure provided herein.”  (See Applicant Specification paragraph 27)

“The trading device 110 may include one or more electronic computing platforms.  For example, the trading device 110 may include a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, an embedded trading system, a workstation, an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, or a combination thereof.  As another example, the trading device 110 may include a single or multi-core processor in communication with a memory or other storage medium configured to accessibly store one or more 

“By way of example, the trading device 110 may be implemented as a personal computer running a copy of X_TRADER®, an electronic trading platform provided by Trading Technologies International, Inc., of Chicago, Illinois (“Trading Technologies”).  As another example, the trading device 110 may be a server running a trading application providing automated trading tools such as ADL®, AUTOSPREADER®, and/or AUTOTRADER™, also provided by Trading Technologies.  In yet another example, the trading device 110 may include a trading terminal in communication with a server, where collectively the trading terminal and the server are the trading device 110.”  (See Applicant Specification paragraph 35)

“The trading device 110 is generally owned, operated, controlled, programmed, configured, or otherwise used by a user.  As used herein, the phrase “user” may include, but is not limited to a human (for example a trader), trading group (for example, a group of traders), or an electronic trading device (for example, an algorithmic trading system).  One or more users may be involved in the ownership, operation, control, programming, configuration, or other use, for example.”  (See Applicant Specification paragraph 36)

“A trading application may be implemented utilizing computer readable instructions that are stored in a computer readable medium and executable by a processor.  A computer readable medium may include various types of volatile and non-volatile storage media, including, for example, random access memory, read-only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device.  As used herein, the term non-transitory or tangible computer readable medium is expressly defined to include any type of computer readable storage media and to exclude propagating signals.”  (See Applicant Specification paragraph 38)

“One or more components or modules of a trading application may be loaded into the computer readable medium of the trading device 110 from another computer readable medium.  For example, the trading application (or updates to the trading application) may be stored by a manufacturer, developer, or publisher on one or more CDs or DVDs, which are then loaded onto the trading device 110 or to a server from which the trading device 110 retrieves the trading application.  As another example, the trading device 110 may receive the trading application (or updates to the trading application) from a server, for example, via the Internet or an internal network.  The trading device 110 may receive the trading application or updates when requested by the trading device 110 (for example, “pull distribution”) and/or un-requested by the trading device 110 (for example, “push distribution”).” (See Applicant Specification paragraph 39)

“The gateway 120 may include one or more computing platforms.  For example, the gateway 120 may be implemented as one or more desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, and embedded trading system, workstation with a single or multi-core processor, an algorithmic trading system such as a “black box” or “grey box” system, cluster of computers, or any combination thereof.”  (See Applicant Specification paragraph 43)

“FIG. 3 illustrates a block diagram of an example computing device 300 which may be used to implement the disclosed embodiments.  The trading device 110 of FIG. 1 may include one or more computing devices 300, for example.  The gateway 120 of FIG. 1 may include one or more computing 

“The computing device 300 includes a communications network 310, a processor 312, a memory 314, an interface 316, an input device 318, and an output device 320.  The computing device 300 may include additional, different or fewer components.  For example, multiple communication networks, multiple processors, multiple memory, multiple interfaces, multiple input devices, multiple output devices, or any combination thereof, may be provided.  As another example, the computing device 300 may not include an input device 318 or output device 320.”  (See Applicant Specification paragraph 62)

“As shown in FIG. 3, the computing device 300 may include a processor 312 coupled to a communication network 310.  The communication network 310 may include a communication bus, channel or electrical or optical network, circuit, switch, fabric or other mechanism for communicating data between components in the computing device 300.  The communication network 310 may be communicatively coupled with and transfer data between any of the components of the computing device 300.”  (See Applicant Specification paragraph 63)

“The processor 312 may be any suitable processor, processing unit, or microprocessor.  The processor 312 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, analog circuits, digital circuits, programmed processors, and/or combinations thereof, for example.  The processor 312 may be a single device or a combination of devices, such as one or more devices associated with a network or distributed processing.  Any processing strategy may be used, such as multi-processing, multi-tasking, parallel processing, and/or remote processing.  Processing may be local or remote and may be moved from one processor to another processor. In certain embodiments, the computing device 300 is a multi-processor system, and thus may include one or more additional processors which are communicatively coupled to the communication network 310.”  (See Applicant Specification paragraph 64)

“The processor 312 may be operable to execute logic and other computer readable instructions encoded in one or more tangible media, such as the memory 314.  As used herein, logic encoded in one or more tangible media includes instructions which may be executable by the processor 312 or a different processor.  The logic may be stored as part of software, hardware, integrated circuits, firmware, and/or micro-code for example.  The logic may be received from an external communication device via a communication network such as the network 340.  The processor 312 may execute the logic to perform the functions, acts or tasks illustrated in the figures or described herein.”  (See Applicant Specification paragraph 65)

“The memory 314 may be one or more tangible media, such as computer readable storage media, for example.  Computer readable storage media may include various types of volatile and non-volatile storage media, including, for example, random access memory, read-only memory, programmable read-only memory, electrically programmable read-only memory, electrically erasable read-only memory, flash memory, any combination thereof, or any other tangible data storage device.  As used herein, the term non-transitory or tangible computer readable medium is expressly defined to include any type of computer readable medium and to exclude propagating signals.  The memory 314 may include any desired type of mass storage device including hard disk drives, optical media, magnetic tape or disk, etc.”  (See Applicant Specification paragraph 66)


Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Regarding Claim 1, Examiner notes that the method of Claim 1 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claim 1 contains an insufficient recitation of a machine or transformation as the involvement of the machine. As recited, there is no explicit reference to a machine related to the performance of the steps.  There is no direct tie between a machine and the limitations of the independent claim. Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.  Examiner suggests Applicant incorporate language into the body of the claim reciting the machine elements performing the recited process.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Triplett et al. (US 2012/0265664) (“Triplett”)

Regarding Claim 1, Triplett discloses the following:
A method for manipulating trading tools, the method comprising:
entering, via a tool manipulation module, a trading tool manipulation mode for enabling assembly of trading tools in a workspace; (See Triplett paragraphs 81-85, Cl. 1, – trading device may display a trading screen which may include one or more trading tools where each trading tool may be made up one or more elements)
displaying, via the tool manipulation module, a first trading tool in the workspace upon receiving an indication of a first user selection of the first trading tool; (See Triplett paragraphs 55, 81-85, 93-94, 120-124 – displaying a trading tool; dynamically activating and deactivating one or more elements (tools) may be determined by one or more user inputs)
displaying, via the tool manipulation module, a second trading tool in the workspace upon receiving an indication of a second user selection of the second trading tool; (See Triplett paragraphs 55, 81-85, 93-94, 120-124 – displaying a trading tool; dynamically activating and deactivating one or more elements (tools) may be determined by one or more user inputs)
attaching, via the tool manipulation module, the first trading tool and the second trading tool to assemble a combined trading tool, wherein the combined trading tool enables interoperability between the first trading tool and the second trading tool, and wherein the first trading tool and the second trading tool are attached on opposite sides of the respective trading tools;  (See Triplett paragraphs 67, 80-82, 93-96, 109, 120-124, 130, 142-149 – the trading tool may include one or more elements; the trading tool may be displayed on a trading screen which may include zero, one or more other trading tools; various elements may be located next to or away from each other)
enabling, via the tool manipulation module, customization of the combined trading tool by enabling a user to rearrange predefined areas displayed within at least one of the first trading tool or the second trading tool, wherein the predefined areas are rearranged by adding, removing, or rearranging buttons within the predefined areas that correspond to different functions of the at least one of the first trading tool or the second trading tool within which the predefined areas are displayed; (See Triplett paragraphs 67, 81-84, 86-87, 109, 115-118, 120-124, 142-149, Figure 5 – trading device may activate/deactivate one, some or all of the elements of a trading tool and may default to preconfigured settings which may select a group of elements that may be active when initially started (combined trading tool))
storing, via the tool manipulation module, the combined trading tool for subsequent access by the user;  (See Triplett paragraphs 44-45, 86-87, Figure 5 – preconfigured settings (stored) group of elements that may be active when initially started)
entering, via the tool manipulation module, an active trading tool mode for receiving market data at the combined trading tool; (See Triplett paragraphs 109, 120 and Figure 6)
entering, via the tool manipulation module, the trading tool manipulation mode for enabling disassembly of the combined trading tool in the workspace; and (See Triplett paragraphs 109, 120 and Figure 6)
detaching the first trading tool from the second trading tool or the second trading tool from the first trading tool. (See Triplett paragraphs 128-130, 142-146 and Figure 6)

Triplett discloses that changing the display of an element of the trading tool may include changing the display of multiple elements of the trading tool.  (See Triplett paragraph 149)   The various elements can be related or unrelated and may be located next to or away from each other.  (See Triplett paragraphs 145-149)   
Triplett discloses the claimed invention except for squarely disclosing that the tools are in predefined or particular areas.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow for any location for tools to be placed on the interface that the inventor desired.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  No matter what location the tools would be located in, the functionality of the tools would be the same, just in a particular location.           

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A ALLADIN/              Examiner, Art Unit 3693         
September 20, 2021